UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

MICHAEL A. DEMUTH,

                          Plaintiff,
                                                       3:18-CV-0796
v.                                                     (GTS/DEP) [LEAD CASE]

NEW YORK STATE POLICE; SGT. THATFORD;
TPR. MORRIS; INV. R. QUICK; INV. ALLEN;
INV. SODEN; SR. INV. KILTPATRICK; TOWN OF
NORWICH; and TPT MATTICE,

                        Defendants.
____________________________________________

MICHAEL A. DEMUTH,

                          Plaintiff,
                                                       3:18-CV-0936
v.                                                     (GTS/DEP) [MEMBER CASE]

NEW YORK STATE POLICE; INV. R. QUICK;
INV. ALLEN; INV. SODEN; SGT. THATFORD;
and TPR MATTICE,

                        Defendants.
___________________________________________

APPEARANCES:

MICHAEL A. DEMUTH
  Plaintiff, Pro Se
Chenango County Jail
279 County Road 46
Norwich, New York 13815

GLENN T. SUDDABY, Chief United States District Judge
                                    DECISION and ORDER

       Currently before the Court, in these two consolidated pro se civil rights actions filed by

Michael A. Demuth (“Plaintiff”) against the above-captioned entities and individuals

(“Defendants”), is United States Magistrate Judge David E. Peebles’ Report-Recommendation

recommending that Plaintiff’s Complaints be sua sponte dismissed for failure to state a claim

with leave to replead. (Dkt. Nos. 11, 6.) Plaintiff has not filed an objection to the Report-

Recommendation, and the deadline in which to do so has expired. (See generally Docket Sheet.)

       After carefully reviewing the relevant papers herein, including Magistrate Judge Peebles’

thorough Report-Recommendation, the Court can find no clear-error in the Report-

Recommendation.1 Magistrate Judge Peebles employed the proper standards, accurately recited

the facts, and reasonably applied the law to those facts. As a result, the Report-Recommendation

is accepted and adopted in its entirety for the reasons set forth therein, and Plaintiff’s Complaints

will be dismissed unless, within thirty (30) days of the date of this Decision and Order, he files a

Consolidated Amended Complaint in the Lead Case (3:18-cv-796) only that corrects the

pleading defects identified in his original Complaints.




       1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1
(S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a
magistrate judge’s] report to which no specific objection is made, so long as those sections are
not facially erroneous.”) (internal quotation marks omitted).

                                                 2
       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Peebles’ Report-Recommendation (Dkt. Nos. 11, 6) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Plaintiff’s Complaints in these two consolidated action will be

DISMISSED unless, within THIRTY (30) DAYS of the date of this Decision and Order, he

files a Consolidated Amended Complaint in the Lead Case (3:18-cv-796) that corrects the

pleading defects identified in the Report-Recommendation; and it is further

       ORDERED that, should Plaintiff file such a Consolidated Amended Complaint within

thirty (30) days of the date of this Decision and Order, the Amended Complaint shall be referred

to Magistrate Judge Peebles for his review pursuant to 28 U.S.C. §1915.

Dated: November 13, 2018
       Syracuse, New York

                                            ______________________________
                                            Hon. Glenn T. Suddaby
                                            Chief U.S. District Judge




                                               3
